DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. Applicant argues, on page 13 last paragraph to page 14 first paragraph, that the configuration for monitoring and the paging termination message are not only different processes, but also a configuration and an indication communicated in separate signaling, and that the monitoring paging indicator, as described by Murray, is a single indicator that indicates both to start monitoring and to stop monitoring. The examiner respectfully disagrees. The configuration for monitoring is disclosed by Murray parameter “nB”, transmitted in SIB2, to indicate the number of paging occasions in a DRX cycle but the paging termination message is disclosed by Murray paging .
Applicant’s arguments, see page 14 second paragraph, is moot since Pan is not used in the new ground of rejection of the current Office Action. Therefore, independent claims 1, 21, 26, and 46 are disclosed by the combination of Murray and Ericsson, and are maintained rejected.
Applicant’s arguments, see page 14 Allowable Subject Matter, with respect to claims 12 and 37 have been fully considered and are persuasive.  The 103 rejections of claims 12 and 37 have been withdrawn. 
Applicant arguments, on page 15 third paragraph, that he has amended independent claims 1, 12, 26, 37, and 46 to have support in the specification have been fully considered and are persuasive. The 112(a) rejections of independent claims 1, 12, 26, 37, and 46 have been withdrawn.
Applicant’s arguments, on page 16-18 with respect to the 103 rejections of claim(s) 1, 21, 26, and 46 have been considered but are moot for the reasons explained above in item 2.
Applicant’s arguments, see page 18 Independent claims 12 and 37 with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 12 and 37 have been withdrawn. 
Applicant argues, on page 19 third paragraph, that dependent claims 2-8, 10, 21-33, and 46-50 are allowable for depending from one of independent claims 1, 12, 21, 37, and 46. The examiner respectfully disagrees. Since independent claims 1, 21, 26 and 46 are maintained rejected, dependent claims 3-8, 10, 22-25, 28-33, 35, and 47-51 are not allowed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 21-26, 28-33, 35, and 46-51 are rejected under 35 U.S.C. 103 as being unpatentable over MURRAY et al. (US 20200404617A1) in view of Ericsson (eDRX solution, measurements and performance, May 25-29, 2015, 3GPP TSG WG2 #90, Fukuoka, Japan).

Regarding claim 1, MURRAY et al. teach an apparatus for wireless communications at a user equipment (UE) (MURRAY [0141] a WTRU 102. As shown in FIG. 1B), comprising: 
a processor (MURRAY [0141] the example WTRU 102 may include a processor 118), 
non-removable memory 130, removable memory 132) coupled with the processor (MURRAY FIG. 1B); and 
instructions stored in the memory and executable by the processor (MURRAY [0184] all of the apparatuses, systems, methods and processes described herein may be embodied in the form of computer executable instructions (e.g., program code) stored on a computer-readable storage medium which instructions) to cause the apparatus to: 
		receive, from a base station, a configuration (MURRAY [0199] A UE may use one or more DRX parameters that may be broadcasted, for example in a system information block (SIB) such as SIB2, to determine the PF and/or PO to monitor for paging, MURRAY table 3 last row shows the eNB is the configuring network node for the parameter NB) for monitoring a plurality of paging occasions (MURRAY [0204] The parameter nB may indicate the number of Paging occasions in a cell specific DRX cycle);
identify a plurality of paging occasions based at least in part on the received configuration (MURRAY [0205] UE may calculate the UE's PFs according to the following relation: PF=SFN mod T=(T div N)*(UE_ID mod N) where N=min (T, nB));
monitor the wireless channel for paging information from the base station (MURRAY [0193] A UE may, for example periodically, monitor a PDCCH for a DL control information (DCI) or DL assignment ) during a paging occasion of the plurality of paging occasions (MURRAY [0124 the UE has to monitor a set of paging occasions for RAN level paging, and a completely different set of paging occasions for CN level paging); 
receive, via an indication in a downlink control information message (MURRAY [0291] An NR Paging Indicator, e.g., a P-RNTI or P-RNTI radio identifier, or the like, is herein denoted as NR-PRNTI. NR-PRNTI, and may be signaled as part of DCI) and based at least in part on the monitoring the paging occasion (MURRAY [0193] A UE may, for example periodically, monitor a PDCCH for a DL control information (DCI) or DL assignment on a PDCCH masked with a P-RNTI), a paging termination message from the base station (MURRAY [0292] The paging monitoring indicator may also be used by the network to indicate to the UE to stop monitoring paging occasions); and 
ignore, based at least in part on the paging termination message, a remainder of the plurality of paging occasions subsequent to the paging occasion (MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions. Note: since the paging indicator is transmitted during the PO and the UE stops the monitoring once the indicator is detected, MURRAY [0301] implicitly teaches the UE stops monitoring the 
In a similar endeavor, Ericsson teaches
ignore a remainder of the plurality of paging occasions subsequent to the paging occasion (Ericsson section 2.1 lines 10-11 under which conditions the UE may refrain from listening to the remaining paging occasions of the paging window (i.e. “stop criteria”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified MURRAY et al. by incorporating Ericsson to arrive at the invention. 
The motivation of doing so would have reduced the battery consumption of the UE battery.


Regarding claim 3, the combination of MURRAY et al. and Ericsson teaches the apparatus  of claim 1, wherein the paging termination message is included in a paging message (Ericsson section 2.1 lines 11-12 A possible stop criteria may be when the UE receives a paging message not addressed to that UE).
The motivation of doing so would have reduced the consumption of the UE battery.

Regarding claim 4, the combination of MURRAY et al. and Ericsson teaches the apparatus  of claim 1, wherein the paging termination message comprises an explicit The paging monitoring indicator may also be used by the network to indicate to the UE to stop monitoring paging occasions), and wherein ignoring the remainder of the plurality of paging occasions is based at least in part on the explicit indication (MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions).

Regarding claim 5, the combination of MURRAY et al. and Ericsson teaches the apparatus  of claim 1, wherein the paging termination message is addressed to the UE (MURRAY [0292] indicate to the UE to stop monitoring paging occasions).

Regarding claim 6, the combination of MURRAY et al. and Ericsson teaches the apparatus  of claim 1, wherein the paging termination message is addressed to a group of UEs including the UE (MURRAY [0292] The paging occasion monitoring indicator may be UE specific, or specific to a group of UEs).

Regarding claim 7, the combination of MURRAY et al. and Ericsson teaches the apparatus  of claim 6, wherein the instructions are further executable by the processor to cause the apparatus to: 
receive a configuration message from the base station configuring the group of UEs to monitor the paging occasion (MURRAY [0302] The timer or number of paging occasions to monitor may be signaled to the UE through MURRAY [0303] The semi-statically configured resources may be UE specific or specific to a group of UE, MURRAY [0292] indicate to the UE to start monitoring paging occasions).

Regarding claim 8, the combination of MURRAY et al. and Ericsson teaches the apparatus  of claim 6, wherein the group of UEs is based at least in part on a system architecture evolution (SAE) temporary mobile subscriber identity (S- TMSI) (MURRAY [0307] A UE may unambiguously map to one of the groups based on one or more of the following: 1) UE ID such as S-TMSI).


Regarding claim 10, the combination of MURRAY et al. and Ericsson teaches the apparatus  of claim 1, wherein the instructions to ignore the remainder of the plurality of paging occasions are executable by the processor to cause the apparatus to: 
ignore the remainder of the plurality of paging occasions immediately after receiving the paging termination message (MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions).

Regarding claim 21, MURRAY et al. teach an apparatus for wireless communications at a base station (MURRAY [0129] The base station 114a), comprising: 
processor 91 and co-processor 81), 
memory coupled with the processor (MURRAY [0180] Memories coupled to system bus 80 include random access memory (RAM) 82 and read only memory (ROM) 93); and 
instructions stored in the memory and executable by the processor (MURRAY [0180] Such memories include circuitry that allows information to be stored and retrieved) to cause the apparatus to: 
identify a plurality of paging occasions (MURRAY  [0205] The eNB and/or UE may calculate the UE's PFs according to the following relation: PF=SFN mod T=(T div N)*(UE_ID mod N) where N=min (T, nB))
send, to a user equipment (UE), a configuration MURRAY [0199] A UE may use one or more DRX parameters that may be broadcasted, for example in a system information block (SIB) such as SIB2, to determine the PF and/or PO to monitor for paging, MURRAY table 3 last row shows the eNB is the configuring network node for the parameter NB) for monitoring the plurality of paging occasions (MURRAY [0204] The parameter nB may indicate the number of Paging occasions in a cell specific DRX cycle);
send, during a paging occasion (MURRAY [0234] a Paging Indicator may be transmitted during the PO) of the plurality of paging occasions (MURRAY [0124 the UE has to monitor a set of paging occasions for RAN level paging, and a completely different set of paging occasions for CN level paging), a paging termination The paging monitoring indicator may also be used by the network to indicate to the UE to stop monitoring paging occasions).
Murray et al. do not explicitly teach 
refrain, based at least in part on the paging termination message, from transmitting paging information during a remainder of the plurality of paging occasions subsequent to the paging occasion.
However, Murray et al. teach
based at least in part on the paging termination message, the UE refrain from monitoring the remainder of the paging occasions subsequent to the paging occasion (MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions. Note: since the paging indicator is transmitted during the PO and the UE stops the monitoring once the indicator is detected, MURRAY [0301] implicitly teaches the UE stops monitoring the remainder of the plurality of paging occasions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Murray et al. by preventing the base stations from sending information in the remainder of the paging occasions since the UE does not monitor them
The motivation of doing so would have reduced signaling of the base stations.
In a similar endeavor, Ericsson teaches
under which conditions the UE may refrain from listening to the remaining paging occasions of the paging window (i.e. “stop criteria”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified MURRAY et al.by incorporating Ericsson to arrive at the invention. 
The motivation of doing so would have reduced the consumption of the UE battery and the signaling of the base station.

Regarding claim 22, the combination of MURRAY et al. and Ericsson teaches the apparatus of claim 21, wherein the paging termination message is included a paging message (Ericsson section 2.1 lines the UE may refrain from listening to the remaining paging occasions of the paging window (i.e. “stop criteria”). a possible stop criteria may be when the UE receives a paging message not addressed to that UE).
The motivation of doing so would have reduced the battery consumption of the UE battery

Regarding claim 23, the combination of MURRAY et al. and Ericsson teaches the apparatus of claim 22, wherein the paging termination message comprises an explicit indication (MURRAY [0292] The paging monitoring indicator may also be used by the network to indicate to the UE to stop , and wherein refraining from transmitting the paging information during the remainder of the plurality of paging occasions is based at least in part on the explicit indication (MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions).

Regarding claim 24, the combination of MURRAY et al. and Ericsson teaches the apparatus of claim 21, wherein the paging termination message is addressed to at least one of the UE or to a group of UEs (MURRAY [0292] The paging occasion monitoring indicator may be UE specific, or specific to a group of UEs).

Regarding claim 25, the combination of MURRAY et al. and Ericsson teaches the apparatus of claim 24, wherein the group of UEs is based at least in part on a system architecture evolution (SAE) temporary mobile subscriber identity (S- TMSI) (MURRAY [0307] A UE may unambiguously map to one of the groups based on one or more of the following: 1) UE ID such as S-TMSI).

Regarding claim 26, MURRAY et al. teach a method for wireless communications at a user equipment (UE), comprising: 
receiving, from a base station, a configuration (MURRAY [0199] A UE may use one or more DRX parameters that may be broadcasted, for example in a system information block (SIB) such as SIB2, to determine  MURRAY table 3 last row shows the eNB is the configuring network node for the parameter NB) for monitoring a plurality of paging occasions (MURRAY [0204] The parameter nB may indicate the number of Paging occasions in a cell specific DRX cycle);
identifying a plurality of paging occasions based at least in part on the received configuration (MURRAY [0205] UE may calculate the UE's PFs according to the following relation: PF=SFN mod T=(T div N)*(UE_ID mod N) where N=min (T, nB));
monitoring the wireless channel for paging information from the base station (MURRAY [0193] A UE may, for example periodically, monitor a PDCCH for a DL control information (DCI) or DL assignment on a PDCCH masked with a P-RNTI) during a paging occasion of the plurality of paging occasions (MURRAY [0124] the UE has to monitor a set of paging occasions for RAN level paging, and a completely different set of paging occasions for CN level paging); 
receiving, via an indication in a downlink control information message (MURRAY [0291] An NR Paging Indicator, e.g., a P-RNTI or P-RNTI radio identifier, or the like, is herein denoted as NR-PRNTI. NR-PRNTI, and may be signaled as part of DCI) and based at least in part on the monitoring the paging occasion (MURRAY [0193] A UE may, for example periodically, monitor a PDCCH for a DL control information (DCI) or DL assignment on a PDCCH masked with a P-RNTI), a paging The paging monitoring indicator may also be used by the network to indicate to the UE to stop monitoring paging occasions); and 
ignoring, based at least in part on the paging termination message, a remainder of the plurality of paging occasions subsequent to the paging occasion (MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions. Note: since the paging indicator is transmitted during the PO and the UE stops the monitoring once the indicator is detected, MURRAY [0301] implicitly teaches the UE stops monitoring the remainder of the plurality of paging occasions subsequent to the paging occasion).
In a similar endeavor, Ericsson teaches
ignore a remainder of the plurality of paging occasions subsequent to the paging occasion (Ericsson section 2.1 lines 10-11 under which conditions the UE may refrain from listening to the remaining paging occasions of the paging window (i.e. “stop criteria”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified MURRAY et al. by incorporating Ericsson to arrive at the invention. 
The motivation of doing so would have reduced the battery consumption of the UE battery.


Regarding claim 28, the combination of MURRAY et al. and Ericsson teaches the method of claim 26, wherein the paging termination message is included in a paging message (Ericsson section 2.1 lines 11-12 A possible stop criteria may be when the UE receives a paging message not addressed to that UE).
The motivation of doing so would have reduced the consumption of the UE battery.

Regarding claim 29, the combination of MURRAY et al. and Ericsson teaches the method of claim 26, wherein the paging termination message comprises an explicit indication (MURRAY [0292] The paging monitoring indicator may also be used by the network to indicate to the UE to stop monitoring paging occasions), and wherein ignoring the remainder of the plurality of paging occasions is based at least in part on the explicit indication (MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions).

Regarding claim 30, the combination of MURRAY et al. and Ericsson teaches the method of claim 26, wherein the paging termination message is addressed to the UE (MURRAY [0292] indicate to the UE to stop monitoring paging occasions).

Regarding claim 31, the combination of MURRAY et al. and Ericsson teaches the method of claim 26, wherein the paging termination message is addressed to a The paging occasion monitoring indicator may be UE specific, or specific to a group of UEs).

Regarding claim 32, the combination of MURRAY et al. and Ericsson teaches the method of claim 31, further comprising: 
receiving a configuration message from the base station configuring the group of UEs to monitor the paging occasion (MURRAY [0302] The timer or number of paging occasions to monitor may be signaled to the UE through RRC configuration, MURRAY [0303] The semi-statically configured resources may be UE specific or specific to a group of UE, MURRAY [0292] indicate to the UE to start monitoring paging occasions).

Regarding claim 33, the combination of MURRAY et al. and Ericsson teaches the method of claim 31, wherein the group of UEs is based at least in part on a system architecture evolution (SAE) temporary mobile subscriber identity (S- TMSI) (MURRAY [0307] A UE may unambiguously map to one of the groups based on one or more of the following: 1) UE ID such as S-TMSI).


Regarding claim 35, the combination of MURRAY et al. and Ericsson teaches the method of claim 26, wherein ignoring the remainder of the plurality of paging occasions comprises:
ignoring the remainder of the plurality of paging occasions immediately after receiving the paging termination message (MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions).

Regarding claim 46, MURRAY et al. teach A method for wireless communications at a base station, comprising: 
identifying a plurality of paging occasions (MURRAY [0205] The eNB and/or UE may calculate the UE's PFs according to the following relation: PF=SFN mod T=(T div N)*(UE_ID mod N) where N=min (T, nB))
sending, to a user equipment (UE), a configuration MURRAY [0199] A UE may use one or more DRX parameters that may be broadcasted, for example in a system information block (SIB) such as SIB2, to determine the PF and/or PO to monitor for paging, MURRAY table 3 last row shows the eNB is the configuring network node for the parameter NB) for monitoring the plurality of paging occasions (MURRAY [0204] The parameter nB may indicate the number of Paging occasions in a cell specific DRX cycle);
a Paging Indicator may be transmitted during the PO) of the plurality of paging occasions (MURRAY [0124 the UE has to monitor a set of paging occasions for RAN level paging, and a completely different set of paging occasions for CN level paging), a paging termination message to a UE (MURRAY [0292] The paging monitoring indicator may also be used by the network to indicate to the UE to stop monitoring paging occasions).
Murray et al. do not explicitly teach 
refraining, based at least in part on the paging termination message, from transmitting paging information during a remainder of the plurality of paging occasions subsequent to the paging occasion.
However, Murray et al. teach
based at least in part on the paging termination message, the UE refrain from monitoring the remainder of the paging occasions subsequent to the paging occasion (MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions. Note: since the paging indicator is transmitted during the PO and the UE stops the monitoring once the indicator is detected, MURRAY [0301] implicitly teaches the UE stops monitoring the remainder of the plurality of paging occasions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified 
The motivation of doing so would have reduced signaling of the base stations.
In a similar endeavor, Ericsson teaches
the UE refrain from monitoring the remainder of the paging occasions subsequent to the paging occasion (Ericsson section 2.1 lines 10-11 under which conditions the UE may refrain from listening to the remaining paging occasions of the paging window (i.e. “stop criteria”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified MURRAY et al.by incorporating Ericsson to arrive at the invention. 
The motivation of doing so would have reduced the consumption of the UE battery and the signaling of the base station.

Regarding claim 47, the combination of MURRAY et al. and Ericsson teaches the method of claim 46, wherein the paging termination message is included in a paging message (Ericsson section 2.1 lines 11-12 A possible stop criteria may be when the UE receives a paging message not addressed to that UE).
The motivation of doing so would have reduced the consumption of the UE battery.


Regarding claim 48, the combination of MURRAY et al. and Ericsson teaches the method of claim 47, wherein the paging termination message comprises an explicit indication (MURRAY [0292] The paging monitoring indicator may also be used by the network to indicate to the UE to stop monitoring paging occasions), and wherein refraining from transmitting the paging information during the remainder of the plurality of paging occasions is based at least in part on the explicit indication (MURRAY [0301] Once a paging occasion monitoring stop indicator is detected by the UE, the UE shall stop monitoring its paging occasions).


Regarding claim 49, the combination of MURRAY et al. and Ericsson teaches the method of claim 46, wherein the paging termination message is addressed to at least one of the UE or to a group of UEs (MURRAY [0292] The paging occasion monitoring indicator may be UE specific, or specific to a group of UEs).


Regarding claim 50, the combination of MURRAY et al. and Ericsson teaches the method of claim 49, wherein the group of UEs is based at least in part on a system architecture evolution (SAE) temporary mobile subscriber identity (S- TMSI) (MURRAY [0307] A UE may unambiguously map to one of the groups based on one or more of the following: 1) UE ID such as S-TMSI).

Regarding claim 51, the combination of MURRAY et al. and Ericsson teaches the apparatus  of claim 1, wherein the configuration in the downlink control information message is received (MURRAY [0292] The paging monitoring indicator may also be used by the network to indicate to the UE to stop monitoring paging occasions) independent (MURRAY [0292]  The paging monitoring indicator may be transmitted on a non-scheduled channel for e.g., an NR-PBCH channel) of the configuration for monitoring the plurality of paging occasions (MURRAY [0199] A UE may use one or more DRX parameters that may be broadcasted, for example in a system information block (SIB) such as SIB2, to determine the PF and/or PO to monitor for paging , MURRAY [0204] The parameter nB may indicate the number of Paging occasions in a cell specific DRX cycle).


Allowable Subject Matter
Claims 9, 11,  34, 36, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 9, the combination of MURRAY et al., Pan et al., and Ericsson teaches the apparatus of claim 1,but does not teach
wherein the plurality of paging occasions are associated with a wireless channel of an unlicensed radio frequency spectrum band, and the instructions are further executable by the processor to cause the apparatus to: 
receive an initial signal from the base station associated with a beginning of a channel occupancy time (COT); and 
determine that the paging occasion is a next paging occasion of the plurality of paging occasions following the beginning of the COT.

Regarding claim 11, the combination of MURRAY et al., Pan et al., and Ericsson teaches the apparatus of claim 1, but does not teach
wherein the instructions to ignore the remainder of the plurality of paging occasions are executable by the processor to cause the apparatus to: 
identify a threshold amount of time after receiving an explicit indication in the paging termination message; and
ignore the remainder of the plurality of paging occasions upon expiration of the threshold amount of time after receiving the explicit indication.

Regarding claim 34, the combination of MURRAY et al., Pan et al., and Ericsson teaches the method of claim 26, , but does not teach
wherein the plurality of paging occasions are associated with a wireless channel of an unlicensed radio frequency spectrum band ,the method further comprising: 

determining that the initial paging occasion is a next paging occasion of the plurality of paging occasions following the beginning of the COT.

Regarding claim 36, the combination of MURRAY et al., Pan et al., and Ericsson teaches the method of claim 26, but does not teach
wherein ignoring the remainder of the plurality of paging occasions comprises: 
identifying a threshold amount of time after receiving an explicit indication in the paging termination message; and 
ignoring the remainder of the plurality of paging occasions upon expiration of the threshold amount of time after receiving the explicit indication.


claims 12, 14-20, 37, 39-45 are allowed.
Regarding claim 12, Applicant has amended claim 12 to include the allowable subject matter indicated by the Examiner in the previous Office Action (i.e., canceled claim 13). Therefore, independent claim 12 is allowed.

Claims 14-20 are allowed for depending from allowed claim 12.

Regarding claim 37, Applicant has amended claim 37 to include the allowable subject matter indicated by the Examiner in the previous Office Action (i.e., canceled claim 38). Therefore, independent claim 37 is allowed.

Claims 38-45 are allowed for depending from allowed claim 37.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644